Citation Nr: 1315230
Decision Date: 05/08/13	Archive Date: 06/28/13

Citation Nr: 1315230	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  04-23 997	)	DATE MAY 08 2013
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 30 percent for service-connected corns and calluses of the bilateral feet.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active military duty from June 1974 to October 1976.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2003 and February 2004 rating decisions by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA) and a September 2007 Board remand.

The Board denied the claims on appeal in a September 2007 decision.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  Based on a Joint Motion for Court Remand (Joint Motion), in February 2009, the Court remanded the Board's decision for development in compliance with the Joint Motion.  The Joint Motion specifically noted that the issue of an earlier effective date for the grant of service connection for bilateral feet corns and calluses had been abandoned by the Veteran and was thus not before the Court.  A letter was sent to the Veteran and his representative on March 31, 2010 in which he was given 90 days from the date of the letter to submit additional argument or evidence in support of his appeal prior to the Board's readjudication.  In September 2010 the representative sent in additional evidence and argument.  In response, the Board remanded the issues on appeal.

In February 2012 the Board denied the claim of entitlement to an initial evaluation in excess of 30 percent for service-connected corns and calluses of the bilateral feet and remanded the issue of entitlement to service connection for a psychiatric disorder, to include PTSD.

The issues of entitlement to an initial evaluation in excess of 30 percent for service-connected corns and calluses of the bilateral feet and entitlement to service connection for a psychiatric disorder, to include PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.



FINDINGS OF FACT

In a decision dated February 27, 2012, the Board denied entitlement to a rating in excess of 30 percent for service-connected corns and calluses of the bilateral feet and remanded the issue of entitlement to service connection for a psychiatric disorder, to include PTSD, prior to the expiration of a 12-month period beginning on May 9, 2011 in which the Veteran was permitted to submit additional medical evidence in support of his claims.


CONCLUSION OF LAW

Vacatur of the February 27, 2012, Board decision denying entitlement to a rating in excess of 30 percent for service-connected corns and calluses of the bilateral feet and remanding the issue of entitlement to service connection for a psychiatric disorder, to include PTSD, is warranted.  38 U.S.C.A. § 7104  (West 2002); 38 C.F.R. § 20.904(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2012).

In this case, a February 27, 2012 Board decision denied the Veteran a rating in excess of 30 percent for service-connected corns and calluses of the bilateral feet and remanded the issue of entitlement to service connection for a psychiatric disorder, to include PTSD.  However, prior to the Board's decision and remand, the RO had issued the Veteran a VCAA letter dated May 9, 2011, notifying him that he had 12 months to submit any treatment records pertinent to his claims on appeal.  In fact, the Veteran did submit a May 2012 private evaluation report pertinent to both claims on appeal from P. Golomb, M.D., D.A.B.D.C. (Diplomat of the American Board of Professional Disability Consultants), which was addressed to the Veteran's attorney and received by the RO on May 9, 2012.  As such, the Board finds that its February 2012 decision was issued prematurely, denying the Veteran his due process right to submit additional evidence up to 12 months from the May 9, 2011 VCAA letter. Therefore, the February 2012 decision will be vacated so that appropriate consideration may be given to the new medical evidence received on May 9, 2012.

This vacatur is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b).  Rather, the Board will reconsider the Veteran's claims as if the February 2012 decision had never been issued.  See 38 C.F.R. § 20.904(a)(3).


ORDER

The February 27, 2012 decision of the Board, which denied a rating in excess of 30 percent for service-connected corns and calluses of the bilateral feet and remanded the issue of entitlement to service connection for a psychiatric disorder, to include PTSD, is vacated.


REMAND

Having reviewed the evidence of record, including the electronic Virtual VA claims file, the Board finds that additional development is required before deciding the claims on appeal.

Neither the Veteran nor his attorney indicated that they wished to waive Agency of Original Jurisdiction (AOJ) consideration of the newly submitted medical evidence authored by P. Golomb, M.D., that was received in May 2012. Without such waiver of AOJ consideration, the Board may not proceed to adjudicate the Veteran's claims.  Accordingly, the Veteran's claims must be remanded for the issuance of a SSOC.  See 38 C.F.R. § 20.1304 (2012).

Accordingly, the case is REMANDED for the following action:

Following any additional development deemed necessary, the RO should review all of the newly submitted evidence in the Veteran's claims file and readjudicate the Veteran's claims.  If a claim is denied, the RO should then provide the Veteran and his attorney with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


Citation Nr: 1207331	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  04-23 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder.

2.  Entitlement to an initial evaluation in excess of 30 percent for service-connected corns and calluses of the bilateral feet.


REPRESENTATION

Appellant represented by:	John F. Cameron, Esq.


ATTORNEY FOR THE BOARD

K. Millikan, Counsel



INTRODUCTION

The Veteran served on active military duty from June 1974 to October 1976.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2003 and February 2004 rating decisions by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA) and a September 2007 Board remand.

The Board denied the claims on appeal in a September 2007 decision.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  Based on a Joint Motion for Court Remand (Joint Motion), in February 2009, the Court remanded the Board's decision for development in compliance with the Joint Motion.  The Joint Motion specifically noted that the issue of an earlier effective date for the grant of service connection for bilateral feet corns and calluses had abandoned by the Veteran and was thus not before the Court.  A letter was sent to the Veteran and his representative on March 31, 2010 in which he was given 90 days from the date of the letter to submit additional argument or evidence in support of his appeal prior to the Board's readjudication.  In September 2010 the representative sent in additional evidence and argument.  In response, the Board remanded the issues on appeal and the appeal is now back before the Board.

The issue of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

The Veteran's service-connected corns and calluses of the bilateral feet are manifested by pain, an impaired gait, deformed metatarsals and moderately severe pes planus. 


CONCLUSION OF LAW

The criteria for an increased evaluation for corns and calluses of the bilateral feet have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Code 5299-5276 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

But "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled."  Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007) (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, section 5103(a) notice is no longer required).  Additionally, where service connection has been granted, the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or disability ratings.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The Veteran has made no such assertions here.  Accordingly, VA's duty to notify has been satisfied.  

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, VA medical records, Social Security Administration records, and identified private medical records have been obtained.   VA provided the Veteran adequate medical examinations in June 2005 and July 2011.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that even if not statutorily obligated to do so, if VA provides the veteran with an examination in a service connection claim, the examination must be adequate).  The examinations are adequate because each contains a history obtained from the Veteran and a thorough feet examination relevant to the applicable rating criteria.  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

Additionally, there has been substantial compliance with the October 2010 remand and the Board may proceed to adjudication of this appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order).  That remand requested that the RO send the Veteran a VCAA letter and provide the Veteran with an appropriate feet examination.  This development was completed via a May 2011 letter and a July 2011 examination.  

On March 30, 2000, the Veteran filed a claim for service connection.  By a June 2003 rating decision, the RO granted service connection for corns and calluses of the bilateral feet and assigned a 10 percent evaluation under 38 C.F.R. § 4.118, Diagnostic Code 7804, effective March 30, 2000.  The Veteran appealed.  In an April 2004 rating decision, the RO assigned a 30 percent evaluation under 38 U.S.C.A. § 4.71a, Diagnostic Code 5299-5276, effective March 30, 2000.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board notes, however, that this rule does not apply here, because the current appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for this disability.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Instead, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126.  The relevant time period for consideration in a claim for an increased initial disability rating is the period beginning on the date that the claim for service connection was filed.  Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

In a January 2000 VA medical record, the Veteran had soft orthotics which were not very effective.  Upon examination, there were calluses on the lateral aspect of both heels, the bilateral plantar aspect of the 4th metatarsals, the medial aspect of the hallux bilaterally, and the sub-1st metatarsal bilaterally.  There were palpable pedal pulses, no edema, pes planus, prominent bony formation at the medial hallux bilaterally, and palpable 4th metatarsal head bilaterally.  The assessment was onychomycosis, deformed toe, deformed metatarsal, and porokeratomas.  In a September 2000 VA record, the Veteran stated he was on his feet all day and it was difficult to work with the feet discomfort.  There was hyperkeratotic tissue buildup of the lateral aspect of both heels and in the sub-4th metatarsal area bilaterally.  There was no sign of ulceration or infection.  There were palpable pedal pulses, prominent metatarsal heads, pes planus, and intact protective sensation.  The assessment was deformed metatarsal, deformed toe, and porokeratomas.  

In a September 2000 letter, a VA medical practitioner stated that the Veteran had multiple deformities of the feet which resulted in large, painful, recurring calluses on the weight-bearing surface of the feet and on the back of the heels.  Due to the location of the deformities, prolonged standing, walking, lifting of additional weight, or pushing aggravates the pain and discomfort.  The practitioner noted that additional surgery might not be beneficial.  

In a September 2000 letter from a private medical practitioner, it was noted that the Veteran had severe forefoot deformities due to deep keratotic nodular lesions on the plantar aspects of both feet.  The lesions were resistant to conservative and surgical care and caused difficulty ambulating.  

In a December 2000 statement, the Veteran reported that he had multiple deformities of the bilateral feet which resulted in calluses on the weight-bearing surfaces of both feet that were extremely painful.  He stated he had an inability to withstand prolonged standing, walking, or anything that causes additional weight bearing.  

In a December 2000 VA medical record, the Veteran reported painful calluses of both feet which were painful to walk on.  There was hyperkeratotic tissue buildup of the plantar aspect of both feet in the sub-4th metatarsal area, the lateral aspect of both heels, and the medial aspect of the hallux bilaterally.  Upon debridement, there was no sign of ulceration or infection, but there were small beads of sweat around the heel lesions.  There were palpable pedal pulses, prominent metatarsal heads, and collapse of the medial longitudinal arch with weight-bearing.  The assessment was tinea pedis, deformed metatarsal, pes planus, and probably porokeratomas.  In a March 2001 letter from a VA medical practitioner, it was noted that there was callus buildup on the weight-bearing areas of the bilateral feet.  In May and November 2001 VA records, the assessments included chronic foot pain.  

In an April 2001 letter from a private medical practitioner, it was noted that he Veteran had multiple foot deformities which caused discomfort, including recurrent keratotic lesions on the plantar aspects of both feet that persist.  In another 2001 letter from a private medical practitioner, it was noted that the Veteran had been seen for painful feet.  The condition was hyperkeratotis involving the papillae of the dermis with capillary hemorrhage.  The practitioner had tried to reduce pressure off of the lesion with minimal success.  The diagnoses were heloma neurovascular, both feet hyperkeratosis, forefoot varus, and biomechanical faults.  In a September 2001 statement, the Veteran asserted that his feet were in such poor condition that he has to have constant foot care and that he recently lost his job due to his feet.  

In a January 2002 VA medical record, the Veteran reported painful calluses of the feet.  There was hyperkeratotic tissue buildup of the plantar aspect of both feet in the sub-4th metatarsal area, the lateral aspect of both heels, and the medial aspect of the hallux bilaterally.  Upon debridement, there was no sign of ulceration or infection, but there were small beads of sweat around the heel lesions.  There were palpable pedal pulses, prominent metatarsal heads, and collapse of the medial longitudinal arch with weight-bearing.  The assessment was deformed metatarsal, pes planus, and porokeratomas.  In a March and July 2002 VA records, the assessments included foot pain.  

In a September 2002 VA medical record, the Veteran was referred for plantar warts.  Examination showed hyperkeratotic tissue build up on the plantar aspect of both feet in the sub-4th metatarsal head area, in the lateral aspect of both heels, and the medial aspect of the hallux bilaterally.  Upon debridement of the lesions, there was no sign of ulceration, infection, or pinpoint bleeding, although small beads of sweat were noted around the plantar and heel lesions during debridement.  There were palpable pedal pulses, prominent metatarsal heads, and collapse of the medial longitudinal arch with weight bearing.  The assessment was deformed metatarsal, pes planus, and porokeratomas.  In November 2002, February 2003, and April 2003 VA records, the assessments included chronic foot pain.  

In an August 2003 VA medical record, there was hyperkeratotic tissue buildup on the plantar aspect of both feet in the sub-4th metatarsal head area, the lateral aspect of both heels, and the medial aspect of the hallux bilaterally.  Upon debridement, there was no sign of ulceration, infection, or pinpoint bleeding, but small beads of sweat noted around the plantar and heel lesions during debridement.  There were palpable pedal pulses, prominent metatarsal heads, and the collapse of medial longitudinal arch with weight bearing.  The assessment was deformed metatarsal, pes planus, and hyperkeratomas.  April 2004 and November 2004 VA records noted chronic foot pain.  

A June 2005 VA examination was conducted.  The Veteran reported foot surgery in 1998.  He had been last seen at VA in 2003, at which time he was noted to have hyperkeratotic tissue building on the plantar aspects of both feet, under the 4th metatarsal head, the lateral aspect of both heels, and the medial aspect of the hallux bilaterally.  The Veteran stated that he shaves the calluses and has used inserts, pads, and orthotics.  He last worked in 2000 and felt that he could not stand on his feet for very long or carry anything heavy.  Upon examination, there were palpable pedal pulses, prominent metatarsal heads, and pes planus of mild to moderate degree.  There was hyperkeratotic tissue building on the lateral aspect of both heels, on the right at the base of the 2nd and 4th metatarsal head, and on the left at the 2nd metatarsal head with a well-healed scar over the 4th metatarsal head on the dorsal aspect.  The impression was callus formation on the lateral heel and plantar aspects of the feet with mild functional impairment.  

In a July 2005 VA medical record, the Veteran reported foot pain.  A January 2006 VA record noted the Veteran had multiple porokeratomas of both feet with the right heel having the most pain.  Upon examination, there was hyperkeratotic tissue build up on the plantar aspect of both feet sub-4th metatarsal head area, the lateral aspect of both heels, and the medial aspect of hallux bilaterally.  Upon debridement of all lesions there was no sign of ulceration, infection, or pinpoint bleeding, but small beads of sweat were noted around plantar and heel lesions during debridement.  There were prominent metatarsal heads and collapse of the medial longitudinal arch with weight-bearing.  A January 2006 VA x-ray report found normal lateral tubercle of the posterior process of each calcaneus and unremarkable soft tissues.  

In a February 2007 VA medical record, there were calluses on the side of the right great toe, two calluses on the bottom of the right foot, one callus on the side of the left great toe, and one callus on the bottom of the left foot.  There were bilateral pedal pulses and intact protective sensation.  The calluses were trimmed.  In a September 2007 VA record, the Veteran complained of bilateral foot pain.  There were raised areas on the lateral and plantar aspects of both feet.  In an October 2007 VA record, the Veteran reported foot pain.  There was hyperkeratotic tissue build up on the plantar aspect of both feet sub-4th metatarsal head area, the lateral aspect of both heels, and the medial aspect of the hallux bilaterally.  Upon debridement of all lesions there was no sign of ulceration, infection, or pinpoint bleeding, but small beads of sweat were noted around plantar and heel lesions during debridement.  There were palpable pedal pulses, prominent metatarsal heads, and collapse of the medial longitudinal arch with weight-bearing.  The assessment was deformed metatarsals, pes planus, and porokeratomas.  

In January 2008, May 2009, and April 2010 VA medical records, the Veteran reported painful calluses.  There was hyperkeratotic tissue build up on the plantar aspect of both feet sub-4th metatarsal head area, lateral aspect of both heels, and the medial aspect of hallux bilaterally.  Upon debridement of all lesions there was no sign of ulceration, infection, or pinpoint bleeding, but small beads of sweat were noted around plantar and heel lesions during debridement.  There were palpable pedal pulses, prominent metatarsal heads, and the collapse of medial longitudinal arch with weight-bearing.  The assessment was deformed metatarsal, pes planus, and porokeratomas.  

A July 2011 VA feet examination was conducted.  The Veteran reported current regular care by a podiatrist for recurrent corns and callouses.  He stated that his only real relief is by resting with his feet elevated, and even this only provides partial relief.  He reported that that heat and cold did not help but that medication provided partial relief.  A medical history was taken.  The Veteran did not identify any swelling, heat, redness, fatigability, or weakness.  He reported pain and stiffness while standing, walking, and at rest, and lack of endurance while standing and walking.  The pain, stiffness, and lack of endurance were located along the entire plantar aspect of the feet.  He was unable to stand for more than few minutes, but there were no flare-ups.  He used corrective shoes and orthotic inserts for his pes planus, which had fair efficacy.  Upon examination, there was no bilateral feet swelling, instability, or weakness, but there was painful motion, tenderness, and abnormal weight-bearing.  There was pain with ambulation across the plantar aspect of the foot, and the foot was tender to palpation at the sites of the chronic callosities of the medial great toe, plantar surface of the forefeet below the 4th metatarsal head, and the lateral aspect of the heel.  Abnormal weight-bearing was due to the callosities.  There were no skin or vascular foot abnormalities, no evidence of malunion or nonunion of the tarsal or metatarsal bones, and no muscle atrophy.  There was severe pes planus with standing and an antalgic gait.  X-rays showed no significant degenerative change, fracture, or subluxation involving either foot.  The diagnosis was bilateral pes planus, moderately severe, with chronic corns and callosities.  The Veteran had not been employed for 10 to 20 although his usual occupation was forklift operator.  He stated that he was fired after foot surgery.  There were severe effects on shopping, exercise, recreation, moderate effects on chores, traveling, and driving, mild effects on dressing and grooming, and no effects on sports, feeding, bathing, and toileting.  The examiner noted pes planus was related to the chronic recurring corns and callosities and the bilateral ambulation and gait disturbances.  He was currently receiving evaluation and treatment consisting of podiatric care every 3 months, orthotic inserts, and special shoes.  

The Veteran's bilateral foot disorder is evaluated as 30 percent disabling under Diagnostic Code 5299-5276, which contemplates bilateral severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  This hyphenated code is intended to show that the disability was rated analogously to flatfoot.  See 38 C.F.R. § 4.20 (2011); 38 C.F.R. § 4.27 (2010).  A 50 percent evaluation is assigned for bilateral pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  

Here, the evidence does not show entitlement to a 50 percent evaluation.  The July 2011 VA examination noted moderately severe pes planus.  The June 2005 VA examination noted mild functional impairment.  Neither of these characterizations demonstrates pronounced flat feet.  There was flat feet, but the evidence does not show extreme tenderness of the plantar surfaces, severe spasms, marked inward displacement, or marked pronation.  Overall, the Veteran's symptoms more closely approximate a 30 percent evaluation than a 50 percent evaluation.  Accordingly, an increased evaluation is not warranted.  

An increased evaluation under other potentially applicable diagnostic codes has been considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  For malunion or nonunion of tarsal or metatarsal bones, a 40 percent evaluation is assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a. Diagnostic Code 5283, Note (2011).  For residuals of other foot injuries, a 40 percent evaluation is assigned for injuries with actual loss of use of the foot.  38 C.F.R. § 4.71a. Diagnostic Code 5284, Note (2011).  Loss of use means that no effective function remains other than that which would be equally well served by an amputation stump at below the knee with use of a suitable prosthesis appliance.  38 C.F.R. § 4.63 (2011).  Here, the Veteran has not lost the use of his feet.  Although he has an impaired gait, feet pain, and must have his corns and calluses trimmed frequently, the feet still retain effective function.  Accordingly, an increased evaluation under these diagnostic codes is not warranted.

For acquired claw foot (pes cavus), a 50 percent evaluation is assigned for bilateral acquired claw foot with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5278 (2011).  There are very painful callosities and deformed metatarsals, but they are not due to claw foot, rather to flat foot or pes planus.  Additionally, the evidence of record does not demonstrate a claw foot, marked contraction of the plantar fascia, dropped forefoot, hammertoes, or a marked varus deformity.  Accordingly, this diagnostic code does not provide for an increased evaluation.  

Last, evaluations in excess of 30 percent are not warranted for anterior metatarsalgia, unilateral hallux valgus, or hammer toes.  38 C.F.R. § 4.71a, Diagnostic Codes 5279, 5280, 5281, 5282 (2011).  For bilateral weak foot, including a symptomatic condition secondary to many constitutional conditions, characterized by atrophy of the musculature, disturbed circulation, and weakness, the underlying condition is to be rated, with a minimum rating of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5277 (2011).  There does not appear to be an underlying condition here, except for the formation of corns and calluses.  Accordingly, the Board will assess the potential for increased evaluation under the diagnostic codes applicable to skin disorders.  

An increased evaluation has been considered under the regulations assigned to skin disorders.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-33 (2007).  Although the scar regulations were amended in 2008, the amended criteria are applicable only to veterans who filed their claims on or after October 23, 2008 or who make a specific request to be evaluated under the new criteria.  See Schedule for Rating Disabilities: Evaluation of Scars, 73 Fed. Reg. 54,708 (Sept. 23, 2008).  Here, the Veteran filed his claim for service connection in2000 and he has made no request to be evaluated under the revised criteria.  Accordingly, only the prior scar diagnostic codes are applied herein. 

Under the prior skin regulations, an increased evaluation is not warranted.  The Veteran's feet corns and calluses are not disfigurement of the head, face, or neck, or scars that are deep and cause limited motion.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-01 (2007).  Additionally, other scars are to be rated on limitation of function of affected part, but the Veteran has not reported limitation of motion.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2007).  Furthermore, the diagnoses of record do not include dermatitis or eczema, American leishmaniasis, Old World leishmaniasis, discoid lupus erythematosus, subacute cutaneous lupus erythematosus, tuberculosis luposa, dermatophytosis, bullous disorders, psoriasis, exfoliative dermatitis, malignant or benign skin neoplasms, other skin infections, cutaneous manifestations of collagen-vascular diseases not listed elsewhere, papulosquamous disorders, vitiligo, diseases of keratinization, urticaria, vasculitis, erythema multiforme, acne, chloracne, scarring alopecia, alopecia areata, hyperhidrosis, and malignant melanoma.  38 C.F.R. § 4.118, Diagnostic Codes 7806-33 (2007).  Last, evaluations in excess of 30 percent are not provided for scars, other than the head, face, or neck, that are superficial and that do not cause limited motion, unstable scars, or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7802-04 (2007).  Accordingly, alternative skin diagnostic codes do not provide for an increased evaluation. 

Moreover, the evidence of record does not demonstrate degenerative arthritis due to the Veteran's corns and calluses.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2011).  Accordingly, an increased evaluation is not warranted under alternative diagnostic codes.

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this regard, the schedular evaluations in this case are not inadequate.  A rating in excess of 30 percent is provided for certain manifestations of the service-connected corns and calluses but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's corns and calluses, as the criteria assess pain, tenderness, spasm, deformity, gait impairment, and other functional impairments.  Accordingly, this issue need not be referred for consideration of an extraschedular rating.

After review of the evidence, there is no evidence of record that would warrant a rating in excess of 30 percent for the bilateral feet corns and calluses at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010), 21 Vet. App. at 509-10.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An initial evaluation in excess of 30 percent for bilateral feet corns and calluses is denied.



REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to obtain an examination.

Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion is inadequate where it requires a diagnosis during service.  Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 C.F.R. § 3.303(a) (2011).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  

Furthermore, a medical opinion is inadequate where it is noted that the etiology of a disability could not be resolved without resort to speculation, and the examiner does not provide any supporting explanation for that conclusion.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  The phrase "without resort to speculation" must reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Jones, 23 Vet. App. at 390.  Additionally, the examiner must identify what facts cannot be determined, for example, whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes.  Jones, 23 Vet. App. at 390.  

A July 2011 VA psychiatric examination was conducted.  The examiner found that the Veteran did not meet the criteria for a DSM-IV diagnosis of PTSD but that he exhibited symptoms of depression.  The examiner first concluded that the depression was less likely than not related to service because the exact etiology was unknown, the Veteran's alcohol and drug abuse may cause the depression, the Veteran did not present for treatment until a long period after service discharge, and there was no depression diagnosis during service.  In the history section of the examination report, the examiner noted that there was an in-service finding of nervousness and situational stress, but appeared to erroneously require a depression diagnosis during service for service connection.  Additionally, the examiner did not provide an opinion of whether the current depression was related to the in-service finding of nervousness and stress or the Veteran's alleged incidents during service.  Accordingly, remand is required for an examination and opinion that addresses all the relevant evidence of recod.

The examiner next concluded that depression was less likely than not related to the service-connected feet disorder because there was no commonly known causal relationship between depression and corns/calluses.  The examiner noted that chronic pain could aggravate or exacerbate depression, but that chronic pain did not appear to be exclusively related to the service-connected condition.  The examiner then stated that "[i]t would be mere speculation to state what the progression of [the] Veteran's depression would have been if he had not had corns/calluses."  The examiner did not provide any rationale for why such an opinion would require mere speculation.  Additionally, several articles indicating a relationship between chronic pain and psychiatric disorders were submitted in September 2010  The examiner did not provide comment on those articles.  Accordingly, remand is required.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an appropriate examination to determine the etiology of his psychiatric disorder.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  The examiner must provide opinions, in light of the examination findings and the service and post-service evidence of record whether it is as likely as not (50 percent or greater probability) that any psychiatric disorder, to include depression, 1) was caused or aggravated by the Veteran's military service, and 2) was caused or aggravated by chronic pain from the Veteran's service-connected corns and calluses.  The examiner must specifically address the in-service findings of nerves and situational stress and the Veteran's assertions of in-service harassment.  The examiner must also specifically address the submitted articles relating depression and chronic pain. 

2.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


